Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 21-22 are canceled without prejudice.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hatonen et al., (hereinafter Hatonen) U.S. Patent No. 7,519,860. 

As to claim 1, Hatonen teaches the invention as claimed, including a method of detecting anomalies among media event sequences, the method comprising: 
obtaining a first profile of media event data over a first time period, the first profile of media event data being a first distribution of different media event sequences, each sequence being associated with a number of occurrences of the sequence, the first profile having a first profile vector (col. 3, line 32-36, col. 7, line 42-col. 8, line 23, col. 8, line 62-col. 9, line 7); 

comparing the first profile vector and the second profile vector (col. 8, line 8-23, col. 9, line 8-17); and 
determining one of a presence and absence of at least one anomaly in the second profile vector of media event data based on the comparison (col. 9, line 8-34). 

As to claim 2, Hatonen teaches the invention as claimed, including the method of Claim 1, wherein the comparing includes computing a scalar product of the first profile vector and the second profile vector (col. 3, line 32-36, col. 7, line 42-col. 8, line 23, col. 8, line 62-col. 9, line 7). 

As to claim 3, Hatonen teaches the invention as claimed, including the method of any of Claim 1, wherein a media event of the media event data of the first profile vector includes at least one of a buffer start event, a media start event and a bit-rate switch event (col. 6, line 5-67). 

As to claim 4, Hatonen teaches the invention as claimed, including the method of any of Claim 1, wherein the first time period is at least a month and the second time period is at least an hour (col. 10, line 3-30). 

Hatonen teaches the invention as claimed, including the method of any of Claim 1, wherein the comparing is by a cosine similarity function (col. 14, line 12-28). 

As to claim 6, Hatonen teaches the invention as claimed, including the method of any of Claim 1, wherein the comparing is by a cosine similarity function and the method further includes storing the cosine similarity function as a function of time of occurrence of events to determine a time of occurrence of the anomaly (col. 14, line 1-40). 

As to claim 7, Hatonen teaches the invention as claimed, including the method of Claim 6, further comprising comparing the function of time of the cosine similarity function to a function of key performance indicators, KPIs, versus time to ascertain a cause of the anomaly (col. 8, line 8-23, col. 9, line 8-17, col. 14, line 1-28). 

As to claim 8, Hatonen teaches the invention as claimed, including the method of any of Claim 5, wherein an anomaly is determined to exist when the cosine similarity function drops below a predetermined threshold (col. 14, line 1-28). 

Claims 9-20 have similar limitations as to claims 1-8.  Therefore claims 9-20 are rejected the same rationale as claims 1-8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444